Name: Council Decision (EU) 2015/2238 of 30 November 2015 appointing a Dutch alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2015-12-03

 3.12.2015 EN Official Journal of the European Union L 317/36 COUNCIL DECISION (EU) 2015/2238 of 30 November 2015 appointing a Dutch alternate member of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Dutch Government, Whereas: (1) On 26 January, on 5 February and on 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 18 September 2015, by Council Decision (EU) 2015/1573 (4), Ms Nienke HOMAN was appointed as alternate member until 25 January 2020. (2) An alternate member's seat has become vacant following the end of the term of office of Ms Nienke HOMAN, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as alternate member of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mr H. (Henk) STAGHOUWER, Member of the Executive Council of the Province of Groningen. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 30 November 2015. For the Council The President Ã . SCHNEIDER (1) OJ L 20, 27.1.2015, p. 42. (2) OJ L 31, 7.2.2015, p. 25. (3) OJ L 159, 25.6.2015, p. 70. (4) OJ L 245, 22.9.2015, p. 10.